Citation Nr: 1042885	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
schizophrenia.

2.  Entitlement to service connection for hyperglycemia, claimed 
as type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis B and 
hepatitis C.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the postoperative residuals of lumbar disc 
disease.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to July 
1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
Jurisdiction of these matters is with the RO in Newark, New 
Jersey.

In March 2008, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with the 
claims file.

In April 2010, the Board remanded this matter to the RO to obtain 
clarification regarding as to whether he still wanted a Travel 
Board hearing.  In a May 2010 letter, the RO requested a response 
from the Veteran and his attorney within 30 days, otherwise his 
request for a Travel Board hearing would be deemed withdrawn.  No 
response was received from the Veteran or his attorney.  Under 
these circumstances, the request for a Board hearing is deemed 
withdrawn.  
 
The Veteran has diagnoses of PTSD and schizophrenia as well as 
various other acquired psychiatric disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that claims for service connection for PTSD may encompass 
claims for service connection for all diagnosed psychiatric 
disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Accordingly, the Board has rephrased the issue involving service 
connection for PTSD into a single issue in order to comply with 
the Court's holding.  As there are previous final denials of 
service connection for psychiatric disabilities other than PTSD, 
the issue has also been characterized as whether new and material 
evidence has been submitted to reopen the claim.

All claims, including the reopened psychiatric disorder claim, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  A claim for service connection for an acquired psychiatric 
disorder, to include PTSD, was denied by an unappealed April 1997 
RO decision.  

3.  In an unappealed March 2001 rating decision, the RO declined 
to reopen the claim for service connection for PTSD on the basis 
that there was no evidence that the Veteran was diagnosed with 
PTSD.  

4.  Additional evidence associated with the claims file since the 
April 1997 and March 2001 denials was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for service 
connection for an acquired psychiatric disorder, to included PTSD 
and schizophrenia.


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision denying the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  The RO's March 2001 decision declining to reopen the claim 
for service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  Since the April 1997 and March 2001 RO decisions, new and 
material evidence has been received; hence, the requirements to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia, have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  No further discussion of these 
provisions is warranted at this time, however, as the Veteran's 
claim is being reopened and remanded.

In an April 1997 rating decision, the RO denied service 
connection for an acquired psychiatric condition, to include 
PTSD, on the basis that service treatment records did not show 
any treatment for a psychiatric disorder and there was no 
evidence that the Veteran developed psychosis within one year 
following discharge, and because there was no confirmed diagnosis 
of PTSD and the available evidence was inadequate to establish 
that a stressful experience had occurred.  

In a March 2001 rating decision, the RO declined to reopen the 
claim for service connection for PTSD as there was no evidence 
that the Veteran was diagnosed with PTSD.  

The Veteran sought to reopen his claim in March 2002.  VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and 
material evidence has been received, as opposed to whether or not 
the evidence actually substantiates the appellant's claim.  
Evidence submitted since the last final March 2001 rating 
decision includes an April 2004 VA PTSD examination report 
reflecting that the Veteran reported stressors of seeing people 
get shot while on patrol on the Ho Chi Minh Trail and that he 
himself was almost killed.  The Veteran was diagnosed with PTSD.  
A March 2008 RO hearing transcript reflects that the Veteran 
reported he was sent to Okinawa and then to Vietnam for about 
four or five months.  He contended that he used to go on patrol 
in Okinawa and people tried to kill him.  He indicated that 
someone attacked him while in Okinawa while he was with the guard 
company.  The Veteran also reported that he was in a firefight 
near Ku Chi, while in Vietnam.  He also reported that he was 
subject to the race riots while in Okinawa and "had to fight for 
his life."  The Board concludes that the April 2004 VA 
examination report and the March 2008 RO hearing transcript are 
evidence that is both new and material.  In this regard, the 
Veteran is now diagnosed with PTSD, and the Veteran has provided 
detailed descriptions of his alleged stressors during service.   
Although these stressors have not been verified, their 
credibility must be presumed for new and material evidence 
purposes.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and schizophrenia, are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

To the limited extent that new and material evidence to reopen 
the claim for service connection for service connection for an 
acquired psychiatric disorder, to include PTSD and schizophrenia, 
has been received, the appeal is granted.




REMAND

As noted above, the Veteran's claim for service connection for a 
psychiatric disability to include PTSD has been reopened, and 
must be considered on a de novo basis.

Although the Veteran is diagnosed as having PTSD, the record 
developed since the inception of the claim also reflects findings 
of schizophrenia, substance-induced psychosis, paranoia, 
personality disorder, anxiety, and depressive reaction.   As 
noted above, the claim for service connection has been expanded 
to include consideration of all acquired psychiatric disorders, 
to include PTSD and schizophrenia.

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: If a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD and schizophrenia, on the basis of 
seeing people get shot while on patrol on the Ho Chi Minh Trail 
and that he himself was almost killed, and being in a firefight 
near Ku Chi, while in Vietnam.  He also contends that he used to 
go on patrol while stationed in Okinawa and that people tried to 
kill him.  He indicated that someone attacked him while in 
Okinawa while he was with the guard company.  He also reported 
that he was subject to the race riots while in Okinawa and "had 
to fight for his life."

Initially, the Board notes that the Veteran's claimed service in 
Vietnam has not been confirmed.  In January 2004, the National 
Personnel Records Center (NPRC) indicated that it was unable to 
determine whether or not the Veteran had in-country service in 
the Republic of Vietnam.  The Board also notes that the service 
personnel records reflect that Veteran requested to be deferred 
from assignment to the Republic of Vietnam in January 1970.  The 
record is not clear as to whether such request was granted.  
Thus, the Board finds that additional attempts by the RO to 
verify whether the Veteran served in the Republic of Vietnam are 
warranted, specifically since the Veteran claims that some of his 
stressors are related to service while stationed in Vietnam.  

In addition, with regard to each claim for service connection 
remaining on appeal, the Board notes that the RO made a single 
attempt in May 1974 to obtain the Veteran's service treatment 
records.  At that time, only the Veteran's entrance examination 
reports were obtained.  Hence, a remand is warranted for the RO 
to make further attempts to obtain all outstanding service 
treatment records.

Furthermore, the Veteran should be provided with a VA examination 
in order to determine the current diagnosis and etiology of his 
claimed psychiatric disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  The claims file currently 
includes outpatient treatment records from the New Jersey VA 
health care system, dated through December 2008.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Hence, the RO must obtain all outstanding medical 
records from the New Jersey VA health care system, dated from 
December 2008 to the present.

Finally, with regard to the section 1151 claim, the Veteran has 
not been afforded a VA spine examination to date.  The Board 
finds that such examination is necessary because, following VA 
low back disc surgery in December 1999, he developed a slight 
cerebrospinal fluid leak from the suture site.  It is unclear 
whether this finding constitutes additional disability, let alone 
disability attributable to any fault on the part of VA treatment 
providers or an event not reasonably foreseeable.  The Board thus 
finds that this evidence meets the "low" threshold for a VA 
examination and that such examination must be conducted on 
remand.  See McLendon v. Nicholson, supra.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact all appropriate 
sources to include the NPRC, and request all 
outstanding service treatment records.  
All records and/or responses received should 
be associated with the claims file.  If 
records cannot be obtained, the Veteran and 
his attorney should be notified in accordance 
with applicable procedures.

2.  The RO should contact all appropriate 
sources, to include the NPRC, to attempt to 
verify whether the Veteran had service in the 
Republic of Vietnam.  All records and/or 
responses received should be associated with 
the claims file.  If records cannot be 
obtained, the Veteran and his attorney should 
be notified in accordance with applicable 
procedures.

3.  The RO should obtain from the New Jersey 
VA health care system all outstanding medical 
records from December 2008 to the present.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) in regard requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the Veteran and his 
attorney a letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
remaining on appeal that is not currently of 
record.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

5.  Thereafter, a VA psychiatric examination 
should be performed by an appropriate 
examiner in order to determine the etiology, 
nature and severity of any psychiatric 
illness, to include PTSD and schizophrenia.  
The claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile military 
or terrorist activity and is/are sufficient 
to have result in the PTSD diagnosis.

In addition, after reviewing the claims file 
and examining the Veteran, if any other 
acquired psychiatric disorder is found, the 
etiology of that disorder should also be set 
out, to include whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) related to the Veteran's 
military service.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

6.  The Veteran should also be afforded a VA 
spine examination, with an examiner who has 
reviewed the claims file.  This examiner 
should pay particular attention to the VA 
hospital and treatment records concerning the 
December 1999 surgery and provide an opinion 
as to whether it is at least as likely as 
not  (e.g., a 50 percent or greater 
probability) that the Veteran developed 
additional spine disability as a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA treatment 
providers; or an event not reasonably 
foreseeable.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

7.  Then, the RO should readjudicate each of 
claims for service connection remaining on 
appeal, as well as the section 1151 claim, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and his attorney 
should be provided with an SSOC that contains 
notice of all relevant actions taken on the 
claims. An appropriate period of time should 
be allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


